Title: From James Madison to William Bradford, 23 March 1778
From: Madison, James
To: Bradford, William



Dear Sir
Williamsbg March 23th. 78

An Express being just setting off for Head Quarters, I cannot help imparting to you some very agreeable intelligence just recd. A Capt. of a Letter of Marke Vessel from thi[s] State, writes to the Govr. from Cheasepeak Bay that he left Martinique on the 23 Ult. that Letters had been recd. there from France as lat[e] as 1st. from sundry respectable Merchts. relating that the French Court had actually recognized Docr. Franklin as Embassador for the Independent States of America in the most public and authentic manner and that the Docr. had formed an alliance for 30 years That the King of Prussia had notified his intention of sending several ships loaded with Stores to America and had threatened in case of their being interrupted by the British Ship of War to invade Hanover with a formidable Army and that he had declared Empden a free Port. This account also says that the Queen of Portugal had opened her ports to the United States. Some parts of this News carry the face of great improbability, but there are several circumstances that encourage us to hope that the substance of it may not be entirely groundless. It comes through two other oral channels, one in particular by Capt. Bush an intelligent and honest man from this State who left Martinique as lately as the 10th. instt. and affirms that the News respectg Dr. Franklin & the King of Prussia was recd. by the Govr. of M. in dispatches fr[om] France and that 13 rounds were fired from their Canon in reference of the 13 independent States of America. The Express has been detained for the purpose of sealing these few and I can only add that I am as I ought to be
Yrs. &c
J M Jr
 